Citation Nr: 1610159	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to total rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to June 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in October 2014 so that the issue of TDIU could be developed for appellate consideration, including obtaining additional medical evidence.  This has been accomplished and the case is again before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling.  

2.  The Veteran reported that he had three years of high school education and work experience as a handyman and in shipping and receiving. 

3.  The service-connected disability, standing alone, is not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a TDIU have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340. 3.341, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  November 2013, May 2014, and February 2015 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in September 2015, with a November 2015 addendum.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

TDIU 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

Service connection is currently in effect for PTSD, rated 70 percent disabling.  This is the Veteran's only service-connected disability.  In his application for TDIU benefits, he reported that he had three years of high school education and work experience as a handyman and in shipping and receiving.  He stated that he last worked full time in 1992.  

An examination was conducted by VA in June 2014.  At that time, the diagnosis was PTSD.  The examiner stated that the best summary of the Veteran's level of occupational and social impairment was that he had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner diagnosed no other mental disorder.  Regarding occupational and educational history, the Veteran related that he had an unstable employment history, with short-term construction and handyman jobs.  He stated that he was never fired, but could not handle stress and found himself leaving jobs.  He completed 11th grade and attended junior college, but could not sit through the long lectures due to physical limitations.  He stated that he had attended two sessions for PTSD, but stated that "it's too stressful to talk about it."  He stated that he was not able to "put it away and not deal with it."  Currently, he was depressed, withdrawn, and denied suicidal ideations.  He had difficulty interacting and communicating.  He reported nightly nightmares.  On examination, the examiner indicated that he met all of the diagnostic criteria for a diagnosis of PTSD.  The Veteran presented as quite depressed and tearful throughout the examination.  He was shameful and guilty over his inability to be intimate with his wife and felt "less than a man."  It was clear that the Veteran had chronic and severe PTSD that affected most of the areas of his life and continued to impact his marriage and ability to interact and engage with people.  

An examination was conducted by VA in September 2015.  At that time, the diagnoses were PTSD; major depressive disorder, recurrent; cannabis use disorder; and avoidant personality disorder.  The examiner stated that the Veteran's PTSD and clinical depression were more likely than not caused by the PTSD and were seen as responsible for the level of impairment indicated in the report.  The Veteran was said to meet the criteria for total social and occupational impairment or TDIU, if the personality disorder, which could not be service connected, was considered.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  It was noted that the Veteran was living in a trailer on his wife's property.  They had been married for 37 years and separated for 30, but she would not divorce him and had been caring for him for quite a few years.  He stated that he had not worked since 1992 and had back issues.  He was not currently seeing a mental health provider, noting that he did for a while, but stopped because it seemed to make his symptoms worse.  He was not taking any psychiatric medications because he did not like the side effects.  He did use cannabis throughout the day for which he had a medical prescription.  He stated that this calmed him and helped him sleep a little bit.  On examination, the Veteran endorsed all of the criteria for a diagnosis of PTSD.  He reported having a depressed mood, anxiety, panic attacks that occurred weekly, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  It was remarked that the Veteran was diagnosed in a thorough service evaluation as meeting the criteria for a dependent personality disorder, but that this was not a current diagnosis in the current diagnostic and statistical manual (DSM 5).  The current diagnosis was seen as an avoidant personality disorder.  

In a November 2015 addendum, the examiner who evaluated the Veteran in September 2015 noted being requested to indicate whether the Veteran was precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience due solely to his service-connected PTSD.  The response was that this was always a difficult assessment  when one of the diagnoses present was a personality disorder.  The examiner stated that the Veteran's disability was not rated as precluding him from obtaining or maintaining employment solely due to his service-connected PTSD.  The Veteran was said to have total impairment only if his non-service-connected personality disorder was considered.  The examiner stated that it was impossible to ferret out the effect on how the personality disorder and the way it affects his perception of others and situations would affect the PTSD symptoms, but the examiner opined that the PTSD symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment and thinking and/or mood.  (The specific criteria for a 70 percent rating for PTSD.  See 38 C.F.R. § 4.130, Code 9411 (2015)).  

Service connection is currently in effect for PTSD, rated 70 percent disabling.  His combined evaluation is 70 percent.  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Given the most recent opinions of the VA examiners, that the Veteran's PTSD alone does not prevent him from obtaining or retaining substantially gainful employment, the Board does not find that the disability caused by PTSD takes his case outside the norm.  As such, entitlement to TDIU is not warranted.  


ORDER

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


